COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00147-CV


City of Aledo                              §    From the 43rd District Court


v.

Todd C. Brennan and Valerie S.
Smith, Frank Gallison and Nanette          §    of Parker County (CV10-0429)
Gallison, Rebecca Hanley, Gordon
Hiebert and Kimberly Hiebert,
William Hood and Leonila Hood,
Layne Kasper and Jessica Kasper,
James Kitchen and Martha Kitchen,
Shaun Kretzschmar and Natalie              §    June 2, 2016
Kretzschmar, Scott Mitchell and
Leslie Mitchell, Evan Peterson and
Gayle Peterson, Brian Stagner and
Amy Stagner, Steven Tomhave and
Jetty Tomhave, and Robert Wood
and Mary Frances Wood                      §    Opinion by Justice Gardner


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed. We remand this case to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Appellant City of Aledo shall pay all of the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Anne Gardner__________________
   Justice Anne Gardner